Title: Virginia Delegates to Benjamin Harrison, 18 December 1781
From: Virginia Delegates
To: Harrison, Benjamin

Sir
Philadelphia Decr. 18th. 1781
At the request of Baron Steuben, a letter from him to your Excellency is herewith inclosed.
The paper from the Secretary of War to Congress also inclosed is an answer to the two Resolutions of the General Assembly transmitted to us by your Excellency which were referred by Congress to the Departments of War & finance.
A Representation to the States on the subject of the late requisitions for the ensuing year agreed to yesterday in Congress is likewise herewith transmitted. It could not be authenticated for the reason applied in our last to the Resolutions relating to the completion of the Military Establishment. As soon as it has passed the last formality in Congress it will be transmitted by the President.
We have thought proper to add to the other inclosures a table for the payment of loans to the U.S. computed under the direction of the late Treasury Board in pursuance of the Act of Congress of the 28th. of June 1780 on that subject. It will probably be of service in fixing the value of the depreciated currency advanced at different periods by Virginia to the U. States.

The letter to Mr. Ross relates to sundry slaves the property of some Gentlemen of the State of S. Carolina the meritorious sufferings of whom will sufficiently recommend what concerns their interests to your Excellency’s care & attention.
We have the honor to be with the highest respect & esteem Yr. Excell’y’s Obt. & hble servts.
J. Madison Jr.Edmund RandolphJos: Jones
PS. We are obliged by arrival of the hour for the post to omit the representation which we expected wd. have been ready for us.